Exhibit 10.1
 
MODIFICATION OF LOAN DOCUMENTS


This Modification of Loan Documents (this “Modification”) is made this 5th day
of January, 2012, to be effective as of the 30th day of December, 2011, between
BANCTRUST FINANCIAL GROUP, INC., an Alabama corporation (the “Borrower”), and
the FDIC AS RECEIVER FOR SILVERTON BANK, NATIONAL ASSOCIATION, f/k/a The Bankers
Bank, Atlanta, Georgia (the “Receiver”).


WHEREAS, on May 1, 2009, Silverton Bank, National Association, f/k/a The Bankers
Bank (the “Institution”), was closed by the Comptroller of the Currency and the
Federal Deposit Insurance Corporation was appointed as the receiver of the
Institution.  Upon such appointment, the Receiver succeeded to all rights,
titles, powers, and privileges of the Institution pursuant to 12 U.S.C.
1821(d)(2)(A).


WHEREAS, the Institution made a loan (the “Loan”) to the Borrower and the
Borrower executed and delivered to the Institution a Promissory Note dated
October 16, 2007, in the original principal amount of Thirty Eight Million and
00/100 Dollars ($38,000,000.00), as modified by that certain Modification of
Loan Documents dated April 18, 2011 (as modified and amended from time to time,
collectively, the “Note”).


WHEREAS, to secure payment of the Note, the Borrower executed and delivered to
the Institution a Loan Agreement dated October 16, 2007, as modified by that
certain (i) First Amendment to Loan Agreement dated October 28, 2009, (ii)
Second Loan Modification Agreement dated November 10, 2010, and (iii)
Modification of Loan Documents dated April 18, 2011 (as modified and amended
from time to time, collectively, the “Loan Agreement”), wherein the Borrower
granted the Institution a security interest in 100% of the issued and
outstanding shares of capital stock owned or thereafter acquired by the Borrower
in BankTrust, an Alabama banking corporation, and BankTrust, a Florida banking
corporation.


WHEREAS, subject to the terms and conditions of this Modification, the Borrower
and the Receiver desire to amend and modify the terms of the Note and Loan
Agreement (collectively, the “Loan Documents”).


NOW THEREFORE, in consideration of the mutual promises and agreements exchanged,
the parties agree to modify and amend the Loan Documents as follows:


1.      Recitals. Parties acknowledge and agree that the Recitals set forth
above are true and accurate and are incorporated into this Modification.


2.      Unpaid Principal Balance.  The current unpaid principal balance due and
payable under the Note is Twenty Million Dollars ($20,000,000.00).


3.      Conditions Precedent.  The Receiver hereby consents to the terms of this
Modification subject to satisfaction of all of the following conditions
precedent and the other terms of this Modification:  (i) the complete execution
and acknowledgment of this Modification by all of the parties hereto and the
delivery thereof to the Receiver and (ii) the payment to Lender of the
Modification Fee (defined below) and all other payments, costs, fees, and
expenses required by Section 14 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.       Principal Curtailment.  The principal reduction due date shall be
extended from January 1, 2012, to March 31, 2012. On or before March 31, 2012
(the “Curtailment Date”), the Borrower shall pay a principal curtailment in the
sum of Ten Million Dollars ($10,000,000.00) (the “Principal Curtailment”) in
cash by wire transfer of immediately available funds.  Notwithstanding the
Curtailment Date, the Borrower agrees to pay the full Principal Curtailment
amount prior to the Curtailment Date within three (3) business days after the
later of (i) the date that the Borrower completes an equity raise sufficient to
enable the Principal Curtailment and (ii) the date that regulatory approval is
provided. If the Borrower fails to satisfy the full Principal Curtailment on or
before March 31, 2012, the Loan shall become immediately due and payable.


5.      Interest.  Notwithstanding any previous amendment or modification to the
contrary, the interest calculated on the unpaid principal balance of the Loan is
currently and shall remain at an annual interest rate equal to LIBOR plus
5%.  This interest rate will remain in effect until the Maturity Date of the
Loan, currently April 16, 2013.


6.      Quarterly Payments.  The Borrower shall continue to make the quarterly
interest only payments, as referenced in the Loan Documents.


On July 1, 2012, all accrued but unpaid fees, charges, and interest, if any,
shall be added to and become part of the principal balance evidenced by the Note
and secured by the other Loan Documents.  This recalculated principal balance
due and payable under the Note as of July 1, 2012, will be re-amortized over a
twenty four (24) month period.


Commencing July 1, 2012, through and including April 1, 2013, on the first day
of each calendar quarter, the Borrower shall make quarterly principal payments
in the amount of One Million Two Hundred Fifty Thousand and 00/100 Dollars
($1,250,000.00) plus all accrued and unpaid interest through the date of each
such principal payment.  Accrued but unpaid fees, charges, and interest, if any,
shall be added to and become part of the principal evidenced by the Note and
secured by the other Loan Documents.  The Borrower will pay all outstanding
principal plus accrued and unpaid interest, fees, and charges on the Maturity
Date.


7.      Maturity Date.  The “Maturity Date” shall remain April 16, 2013.


8.      Final Payment.  In addition to the quarterly payments herein described,
the Borrower shall pay a final lump sum payment at Maturity Date for all
principal, charges, fees, and accrued interest not yet paid, together with any
other unpaid amounts under the Note.


9.      Indebtedness.  The Borrower understands and agrees that this
Modification does not, in any way, constitute a full satisfaction, payment, or
discharge of the Borrower’s indebtedness to the Receiver under the Loan
Documents.


10.      Collateral.  Prior to payment of the Principal Curtailment, the
collateral for the Loan shall consist of 100% of the issued and outstanding
shares of capital stock owned or hereafter acquired by the Borrower in
BankTrust, an Alabama banking corporation, and successor by merger to BankTrust,
a Florida banking corporation.  Upon (i) receipt of the Principal Curtailment
and (ii) the deposit of Ten Million and 00/100 Dollars ($10,000,000.00) in cash
into an escrow account pledged to the Receiver as security for the Loan, such
shares of capital stock shall be released to the Borrower.  The escrow account
shall be held with an escrow agent that is determined to be satisfactory to the
Borrower and the Receiver.  The Receiver shall review the escrow agreement and
if, in the Receiver’s sole discretion, it is satisfactory, then the Receiver
shall provide written acceptance of such escrow agreement, and only then shall
the transfer and substitution of collateral occur.
 
 
 

--------------------------------------------------------------------------------

 
 
11.      Rights and Remedies.  The Borrower understands and agrees that all the
rights and remedies, stipulations, and conditions contained in the Loan
Documents relating to default in the making of payments shall also apply to
default in the making of payments pursuant to the modified terms hereunder.


12.      Covenants and Stipulations.  The Borrower understands and agrees that
all covenants, agreements, stipulations, and conditions in the Loan Documents
shall be, and remain, in full force and effect, except as herein modified, and
none of the Borrower’s obligations or liabilities under the Loan Documents shall
be diminished or released by any provisions hereof, nor shall this Modification
in any way impair, diminish, or affect any of the Receiver’s rights or remedies
under the Loan Documents, whether such rights or remedies arise thereunder or by
operation of law or otherwise.  The Borrower reaffirms and ratifies all
obligations and promises under the Loan Documents (including any other
modification(s) to the Loan Documents or promises, including those expressly
modified herein, made with respect to the Loan), and agrees to be bound by all
of those obligations and promises, without limitations or defense.  Any defense
thereto, whether known or unknown, is hereby waived by the Borrower, and the
Borrower acknowledges that the Receiver is entitled to and has relied upon such
waiver in order to consent to this Modification.


13.      Rights of Recourse.  The Borrower further understands and agrees that
all rights of recourse to which the Receiver is presently entitled against any
property or any other persons in any way obligated for, or liable on, the Loan
Documents are expressly reserved by the Receiver.  Except as modified herein,
the Loan Documents referred to above (all of the terms of which are incorporated
herein by reference) are hereby extended, reinstated, reaffirmed, ratified, and
rerecorded as of this date for all purposes under law and shall remain in full
force and effect.


14.      Costs and Expenses.  In consideration for the Receiver’s consent to
this Modification, the Borrower covenants and agrees to pay to the Receiver (i)
Five Thousand and 00/100 Dollars ($5,000.00), which represents the transaction
processing fee (the “Modification Fee”) and (ii) all costs and expenses incurred
by the Receiver in connection with this Modification, including, without
limitation, any recording fees and attorneys’ fees.


15.      Release of Liability.  Except as contained herein, the Borrower
absolutely and unconditionally releases the Receiver from all known and unknown
liabilities, claims, causes of action, and demands of any kind or nature,
whether matured or unmatured, which the Borrower has against the Receiver by
reason of or in respect to any act, cause, matter or thing whatsoever,
including, but not limited to, any act or action, matter, cause or thing related
to or arising out of the subject matter of the Loan Documents, or any other
instrument related thereto; and the Borrower hereby releases, acquits and
discharges any and all such liabilities, claims, causes of action, demands, and
rights.
 
 
 

--------------------------------------------------------------------------------

 
 
16.      Counterparts.  This Modification may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  This Modification may be
executed by facsimile or other electronic transmittal of signed documents.


17.      Applicable Law.  This Agreement will be governed by and construed and
enforced in accordance with the laws of the United States of America, and to the
extent that federal law fails to supply a rule of decision, the laws of the
State of Alabama.


18.      Entire Agreement.  This Agreement constitutes the entire Agreement of
the parties as to its subject matter and all prior agreements, written or oral,
as to such subject matter are merged herein.




This is a Modification to an existing Note and there are no new borrowers.


THE BORROWER ACKNOWELDGES HAVING READ ALL THE PROVISIONS OF THIS MODIFICATION OF
PROMISSORY NOTE AND LOAN AGREEMENT AND EACH BORROWER AGREES TO ITS TERMS.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Modification on the
date first written above to be effective on the date first written above.
 
FEDERAL DEPOSIT INSURANCE
 
WITNESSES:
CORPORATION, as Receiver for
   
SILVERTON BANK, NATIONAL ASSOCIATION
   
f/k/a The Bankers Bank
         
By: Midland Loan Services, a division of PNC
   
Bank, National Association, as attorney-in-fact
   
for the FDIC as Receiver for Silverton Bank, National
   
Association
         
By: /s/Kevin C. Donahue
 
/s/Scott Dunkley
Name: Kevin C. Donahue
 
Name: /s/Scott Dunkley
Title:  Senior Vice President Servicing Officer
       
/s/Doug Bonozyuski
   
Name: Doug Bonozyuski
                       
BORROWER:
   
BANCTRUST FINANCIAL GROUP, INC.
         
By:/s/W. Bibb Lamar, Jr.
 
/s/Pamela S. Watson
Name: W. Bibb Lamar, Jr.
 
Name: Pamela S. Watson
Title: President and CEO
       
/s/Henry F. O’Connor III
   
Name: Henry F. O’Connor III
                             
By:/s/F. Michael Johnson
 
/s/Pamela S. Watson
Name: F. Michael Johnson
 
Name: Pamela S. Watson
Title:CFO
       
/s/Henry F. O’Connor III
   
Name: Henry F. O’Connor III

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
         
STATE OF Kansas
 
§
   
§
COUNTY OF Johnson
 
§

 
This instrument was acknowledged before me on the 5th day of January, 2012, by
Kevin C. Donahue, of Midland Loan Services, a division of PNC Bank, National
Association, as attorney-in-fact for the Federal Deposit Insurance Corporation,
as Receiver for SILVERTON BANK, NATIONAL ASSOCIATION on behalf of said entity
who is personally known to me or who has produced a driver’s license as
identification.
 

 
/s/Trisha L. Lake
 
Notary Public, State of Kansas
 
Print Name:Trisha L. Lake
     
My Commission Expires: 8/14/2013

 
STATE OF Alabama
 
§
   
§
COUNTY OF Mobile
 
§

 
This instrument was acknowledged before me on the 5th day of January, 2012, by
W. Bibb Lamar, Jr,(name), President and CEO(title) of BancTrust Financial Group,
Inc. who is personally known to me or who has produced a driver’s license as
identification.
 

 
/s/Dorothy S. Quackenbush
 
Notary Public, State of Alabama
 
Print Name:Dorothy S. Quackenbush
     
My Commission Expires: 8/22/2015

 
STATE OF Alabama
 
§
   
§
COUNTY OF Mobile
 
§

 
This instrument was acknowledged before me on the 5th day of January, 2012, by
F. Michael Johnson (name), CFO (title) of BancTrust Financial Group, Inc. who is
personally known to me or who has produced a driver’s license as identification.
 

 
/s/Dorothy S. Quackenbush
 
Notary Public, State of Alabama
 
Print Name:Dorothy S. Quackenbush
     
My Commission Expires: 8/22/2015